Citation Nr: 0839164	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-14 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Entitlement to an increased rating for a lumbosacral 
strain, currently rated as 10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral hearing 
loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk
INTRODUCTION

The veteran served on active duty from November 1996 to 
November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 10 percent rating for lumbosacral strain and declined to 
reopen a claim for service connection for bilateral hearing 
loss. 


FINDINGS OF FACT

1.  The veteran's lumbosacral disability is manifested by no 
more than slight limitation of motion of lumbar (limitation 
of flexion of the thoracolumbar spine greater than 60 degrees 
but not more than 85 degrees).  Ankylosis of the spine, 
neurological manifestations, and incapacitating episodes 
associated with the service-connected lumbosacral strain have 
not been shown.

2.  The claim for service connection for bilateral hearing 
loss was previously denied in a September 2001 RO decision.  
The veteran did not appeal that decision.

3.  Evidence received since the September 2001 decision 
includes some evidence which is not cumulative or redundant, 
and which raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's lumbosacral disability have not been met since 
August 29, 2000, when service connection became effective.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A  (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5292, 5293, 5295 (2002 and 2003), 5237 (2007).  
2.  The September 2001 RO decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.201, 
20.302 (2008).

3.  New and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss.  8 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  38 C.F.R. § 4.45 (2008).  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010 (2008).  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010 (2008).  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1 (2008).  

Although there is X-ray evidence of arthritis in the lumbar 
spine, the veteran is already in receipt of a rating of 10 
percent disabling under a limitation of motion code.  
Therefore, the criteria listed under DC 5003 cannot serve as 
a basis for an increased rating for the lumbar spine 
disability.  The Board will therefore discuss the 
applicability of the other regulatory criteria.

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 
26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  Amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  The Board 
can apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  The most favorable regulation will be 
applied after the date of amendment.  VAOPGCPREC 3-00 (Apr. 
10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  
Therefore, the Board finds that the following decision 
results in no prejudice to the veteran in terms of lack of 
notice of the regulatory revisions.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008).

Prior to September 26, 2003, DC 5295 provided that a 10 
percent rating was warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space.  A maximum 40 
percent evaluation was also warranted when only some of these 
symptoms were present if there was also abnormal mobility on 
forced motion. 38 C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 26, 2003, DC 5292 provided that a 10 
percent rating was warranted for slight limitation of motion 
of the lumbar spine, a 20 percent rating was warranted for 
moderate limitation of motion of the lumbar spine, and a 40 
percent rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5236 (sacroiliac injury and weakness), 5237 
(lumbosacral strain), 5242 (degenerative arthritis of the 
spine), and 5243 (intervertebral disc syndrome).  68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2008).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months. This regulation was again slightly revised in 
September 2003.  38 C.F.R. § 4.71a, DC 5293 (2003), DC 5243 
(2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2 (2008).

From April 2000 to July 2003, the veteran was seen for back 
pain and was treated with medication.  He complained of 
continuous lower back pain.  Motrin did not relieve his pain, 
but Percocet alleviated it.  A May 2003 treatment note also 
indicates that the veteran had no spinous process pain, no 
paraspinal pain, and normal gait.  

The veteran underwent a VA examination in July 2003.  At the 
examination, he reported that he was getting worse with more 
symptoms of pain with bending and exercises.  The pain and 
stiffness were increasing in the mornings.  He also reported 
that he had to sleep on his side, because he had pain if he 
slept on his stomach.  The veteran stated that it hurt to 
lift and move objects, and that his pain was localized in the 
lower back.  He did not have flare-ups or incapacity.  The 
examination revealed that the veteran had flexion to 89 
degrees and extension to 30 degrees, with lateral flexion to 
30 degrees bilaterally.  Deep tendon reflexes were present.  
The straight leg test was negative.  The examiner noted that, 
on the 2000 x-ray, the lumbosacral spine showed a small 
anterior osteophyte compatible with minimal degenerative 
disease, but otherwise was unremarkable.  The examiner 
diagnosed the veteran with minimal osteoarthritis of the 
lumbosacral spine.  The examiner stated that the condition in 
some cases caused weakened motion and fatigue due to pain, 
while incoordination was not a feature.  The examiner also 
provided that the range of motion would be decreased with 
exacerbation with increased use, and pain would cause 
increased weakness under these circumstances.  The examiner 
noted that the veteran was exaggerating his symptoms, and 
that it was difficult to judge the veteran's past history in 
view of the fact that the veteran had been on cocaine for a 
number of years.  The examiner concluded that he was not sure 
how much accuracy the veteran had in recalling some of his 
problems.  

An August 2003 VA treatment note shows that the veteran was 
seen for complaints of pain in the "small" of his back that 
shot down the left leg.  The examiner stated that the veteran 
had well developed muscle mass and strength, spine range of 
motion was normal, lumbar paraspinals relaxed on lateral 
bend, straight leg raising (SLR) was possible to about 100 
degrees, and the veteran was able to walk on toes and heels.  
No sensory loss and good pedal pulses were noted.  

The veteran underwent another VA examination in January 2007.  
At the examination, the veteran stated that had chronic low 
back pain since 1997, when he fell off a truck while 
stationed at Camp LeJeune, North Carolina.  He has been 
treated conservatively with pain medication and stretching 
exercises.  On the physical examination, the veteran was 
noted to be walking briskly in the hallway, without assistive 
devices and with normal gait and posture.  The veteran was 
able to walk on heels and toes, and squat.  There was no 
localized tenderness of the spine.  Forward flexion was to 70 
degrees, extension to 15 degrees, right lateral flexion to 25 
degrees, and left lateral flexion to 25 degrees.  Rotation 
was 30 degrees bilaterally.  There was no pain noted on range 
of motion and no loss of motion on repeated maneuvers.  Motor 
power was 5/5 in hip flexion and knee extension.  Deep tendon 
reflexes bilaterally were symmetrical.  In addition, there 
was no clinical evidence of radicular neurological deficit.  
No significant changes were noted when compared to June 2000 
examination.  Minimal spondylosis was again noted on x-ray 
but the x-ray was otherwise normal.  The examiner diagnosed 
the veteran with chronic lumbar strain and stated that there 
was no evidence of additional limitation due to pain, 
weakness, fatigue, lack of endurance after repetitive motion, 
incoordination, or flare-ups.  The veteran did not require 
ambulatory aid, and there was no evidence of adverse impact 
in activities of daily living, personal grooming, hygiene, or 
transportation.  The examiner stated that the veteran would 
be restricted from an occupation requiring frequent bending, 
stooping, and lifting heavy weight.  

For the period under consideration, the veteran's lumbar 
spine disability has been rated as 10 percent disabling under 
DC 5295, which evaluates lumbosacral strain.  Other 
applicable diagnostic codes include DC 5292 (limitation of 
motion of the lumbar spine); and DC 5294, (sacroiliac injury 
and weakness).  Sacroiliac injury and weakness are rated 
using the criteria for lumbosacral strain.  38 C.F.R. § 
4.71a, DCs 5292, 5293, 5294 (2002).

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), 
ankylosis of the lumbar spine (DC 5289), or intervertebral 
disc syndrome (DC 5293).  Accordingly, the diagnostic codes 
pertaining to those disabilities are not applicable in the 
instant case.

When rated under the old diagnostic criteria, the veteran's 
low back disability does not satisfy the qualitative criteria 
for a rating higher than 10 percent.  Under the old schedular 
criteria of DC 5295, a higher rating of 20 percent is not 
warranted unless there was muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  38 C.F.R. § 4.71a, DC 5295 (2002).  In 
this case, there is no evidence of any spasm of the 
paravertebral muscles on extreme forward bending or 
unilateral loss of lateral spine motion.  Thus, the old 
schedular criteria of DC 5295 may not serve as a basis for an 
increased rating in this particular case.

Furthermore, based upon the ranges of motion recorded at the 
VA examinations, the Board concludes that the veteran's 
limitation of motion falls at most within the slight range, 
even when taking into account any additional loss of function 
due to pain and other factors.  The Board finds that overall, 
there is minimal limitation of lumbar motion.  There was no 
limitation due to pain for the range of motion testing in 
January 2007.  In addition, the evidence fails to establish 
the veteran has limitation of function as a result of 
weakness, fatigability, or inccordination.  Thus, under the 
old criteria for evaluating limitation of motion of the 
lumbar spine, the Board finds that the veteran's low back 
disability was nor more than slight, for which a 10 percent 
rating was warranted.  38 C.F.R. § 4.71a, DC 5292 (2002).  
Thus, the old schedular criteria of DC 5292 cannot serve as a 
basis for an increased rating in this particular case.

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability fails to satisfy the requirements for more than a 
10 percent rating.  According to the new regulations, his 
ranges of motion fall squarely within the requirements for a 
10 percent rating (forward flexion greater than 60 degrees 
but not greater than 85 degrees; or combined range of motion 
greater than 120 degrees but not greater than 235 degrees).  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, (2008).  Nor does the evidence 
establish that the veteran's low back disability is 
productive of muscle spasms or guarding severe enough to 
cause an abnormal gait or abnormal spinal contour.  Thus, the 
General Rating Formula for Diseases and Injuries of the Spine 
cannot serve as a basis for a rating in excess of 20 percent.

Finally, although the veteran complained of pain in his back 
that shot down his left in August 2003, the evidence fails to 
show a diagnosis or objective findings of any neurological 
signs or symptoms on examination.  Thus, the Board finds that 
evaluation under DC 5293 or DC 5243 for intervertebral disc 
syndrome or DC 8529 for incomplete paralysis of the sciatic 
nerve is not warranted.  

The veteran has been assigned a disability rating of 10 
percent under the rating criteria for lumbosacral strain.  
The Board finds that the criteria for a rating greater than 
10 percent for the spine disability are not met under any of 
the spinal rating criteria applicable.  Consideration has 
been given to the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2008).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the of the veteran's lumbar spine 
disability warrant no more than a 10 percent rating for the 
period under consideration.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for a lumbosacral strain and that 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Claim to Reopen the Claim for Service Connection for 
Bilateral Hearing Loss

In a September 2001 rating decision, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss.  In a September 2003 rating decision, the RO again 
denied the veteran's claim for service connection for 
bilateral hearing loss, finding that the evidence submitted 
was not new and material.  While the RO found that no new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection bilateral hearing loss, the 
Board must still consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The veteran did not appeal the September 2001 decision 
denying his original claim for service connection for 
bilateral hearing loss.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  The 
September 2001 decision is final because the appellant did 
not file a timely appeal to that decision.

The claim for service connection for bilateral hearing loss 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final denial 
consisted of the service medical records and a post-service 
VA examination report from May 2001.  VA found that the 
records did not show evidence of any current disability, and 
the claim was denied.

The veteran applied to reopen his claim for service 
connection for bilateral hearing loss in July 2003.  Newly 
received evidence includes VA treatment records from April 
2000 to July 2003 which contains a diagnosis of mild hearing 
loss.  That evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  New evidence is 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disorder, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Thus, the claim for service connection is 
reopened.  This does not mean that service connection is 
granted.  Rather, the merits of the claim for service 
connection will have to be reviewed on a de novo basis, as 
addressed in the remand below.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007). The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2003 and December 
2006; rating decisions in August 2000 and September 2003; and 
a statement of the case in April 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the January 2007 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

ORDER

A rating higher than 10 percent for a lumbosacral strain is 
denied.

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.  To that extent only the claim is allowed.


REMAND

Although the Board has determined that the previously denied 
claim for service connection for bilateral hearing loss may 
be reopened, the veteran's claim is not ready for 
adjudication on the merits as additional development is 
necessary.

On examination in November 1996, prior to entrance into 
service, the veteran was noted to have normal hearing as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
5
LEFT
10
5
10
10
15

On separation examination performed in November 1999, the 
veteran complained of hearing loss, but the examiner noted 
that he understood the conversation and tone used by the 
examiner at approximately 20 decibels and average pure tone 
level was 60 decibels.  Audiometric testing, however,  
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65/70
65
55
60
LEFT
45
60/65
65
70
65

The examiner repeated that audiological test and noted that 
the repeat audio was normal.  The examiner noted that the 
veteran's complaint of hearing loss was not consistent with 
the examination.

A January 2001 VA audiology note indicates that the veteran 
had mild sensorineural hearing loss bilaterally.  It was 
noted, however, that pure tone levels may be better than the 
veteran indicated, and further validation should be 
accomplished.  As time did not permit immediate recheck, the 
veteran had to be scheduled for hearing recheck.  On recheck 
in February 2001, it was noted that the results were slightly 
improved from the previous evaluation.  The Board notes that 
the actual results of the audiometric testing are not 
included in the treatment notes. 

The veteran underwent VA audiological examination in May 
2001.  The prior evaluations were noted to show inconsistent 
results.  The veteran reported at the examination that he was 
exposed to noise from motor transportation while he was 
working with infantry while in service.  He reported having 
difficulty hearing others and occasional aural fullness.  It 
was noted that medical his history was unremarkable.  The 
veteran did not report any non-military noise exposure.  

Audiological evaluation revealed that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
20
LEFT
10
15
20
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
examiner opined that the veteran's hearings was normal.  As 
the veteran was not diagnosed to currently have bilateral 
hearing loss, the examiner did not provide a nexus opinion or 
discuss the evidence of record. 

However, the Board finds that it is unable to make an 
accurate assessment of the veteran's entitlement to service 
connection for his bilateral hearing loss, because of the 
inconsistencies shown in the medical evidence.  It is, 
therefore, necessary to have a medical examination based upon 
a thorough review of the record that determines whether the 
veteran has a current diagnosis and reconciles the question 
of whether it is related to service.  The Board thus finds 
that an examination is necessary in order to fairly decide 
the merits of the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination to determine 
whether the veteran currently has 
hearing loss as defined in 38 C.F.R. 
§ 3.385 (2008).  The examiner should 
diagnose any current hearing loss and 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current hearing loss is etiologically 
related to any incidents of the 
veteran's period of active service.  If 
necessary, the examiner should 
reconcile the opinion with other 
medical evidence of record favorable to 
the veteran.  The rationale for any 
opinions expressed should be provided.  
The claims folder should be made 
available to the examiner for review 
and the examination report should note 
that review.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


